Citation Nr: 1823743	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-35 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right hip disability. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M.D., Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1979 to September 1985 and from December 1985 to March 1996.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

VA treatment records and Military Personnel Records were added to the record subsequent to the issuance of the August 2014 Statement of the Case (SOC).  The AOJ will have the opportunity to consider this evidence on remand with respect to the remaining issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the March 2014 VA examination opinion is not adequate to properly evaluate the Veteran's service connection claim for a right hip disability. 

The March 2014 examiner's opinion misstates key facts to support the provided opinion. Specifically, the examiner reports that there is no documentation in the Veteran's service treatment records of a motor vehicle crash. The Board notes however that the RO has conceded the motor vehicle crash. See August 2014 SOC. 

Thus, the Board must remand the appeal to obtain an adequate examination. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and relevant VA treatment records, with any needed assistance from the Veteran. Should they exist, associate the records with the Veteran's electronic claims file.

2. After completing directive #1, schedule the Veteran for a VA examination by the appropriate VA examiner to determine the nature and etiology of the right hip disability.  The examiner should have access to the record, and the examination report should indicate review of this record.  In this regard, it has been conceded that the Veteran was involved in a 1994 motor vehicle accident (in service).

The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current right hip disability was etiologically related to active duty service to include the Veteran's 1994 motor vehicle accident. 

3. After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated. If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




